

116 HR 2799 IH: Duck Boat Safety Act
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2799IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo implement recommendations related to the safety of amphibious passenger vessels, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Duck Boat Safety Act. 2.Requirements for amphibious passenger vessels to remain afloat and upright in the event of flooding (a)Reserve buoyancy for amphibious passenger vessels through passive means (1)Regulations requiredNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall prescribe in regulations requirements that operators of amphibious passenger vessels provide reserve buoyancy for such vessels through passive means, including watertight compartmentalization, built-in flotation, or such other means as the Commandant shall specify in the regulations, in order to ensure that such vessels remain afloat and upright in the event of flooding, including when carrying a full complement of passengers and crew.
 (2)Deadline for complianceThe regulations required by paragraph (1) shall require compliance with the requirements in the regulations by operators of amphibious passenger vessels by such date, not later than 24 months after the date of the enactment of this Act, as the Commandant shall specify in the regulations.
 (b)Interim requirementsCommencing as of the date the regulations required by subsection (a) are prescribed, the Commandant of the Coast Guard shall require that operators of amphibious passenger vessels that are not in compliance with the requirements in the regulations do the following:
 (1)Remove the canopies of such vessels for waterborne operations, or install in such vehicles a canopy that does not restrict either horizontal or vertical escape by passengers in the event of flooding or sinking.
 (2)If the canopy is removed from any such vessel pursuant to paragraph (1), require that all passengers don a Coast Guard type-approved personal flotation device before the onset of waterborne operations of such vessel.
 (3)Reengineer such vessels to permanently close all unnecessary access plugs and to reduce all through-hull penetrations to the minimum number and size necessary for operation.
 (4)Install in such vessels independently powered electric bilge pumps that are capable of de­wa­ter­ing such vessels at the volume of the largest remaining penetration in order to supplement either an operable Higgins pump or a dewatering pump of equivalent or greater capacity.
 (5)Install in such vessels not fewer than four independently powered bilge alarms. (6)Inspect any such vessel in water after each time a through-hull penetration of such vessel has been removed or uncovered.
 (7)Verify the watertight integrity of any such vessel in the water at the outset of each waterborne departure of such vessel.
 (8)Otherwise comply with any other provisions of Navigation and Vessel Inspection Circular 1–01 in the inspection, configuration, and operation of such vessels.
 (c)Prohibition on operation of noncompliant vesselsThe following amphibious passenger vessels may not operate on United States waterways: (1)Commencing as of the date the regulations required by subsection (a) are prescribed, any amphibious passenger vessel whose configuration or operation does not comply with the requirements in subsection (b).
 (2)Commencing as of the date specified by the Commandant of the Coast Guard pursuant to subsection (a)(2), any amphibious passenger vessel whose configuration or operation does not comply with the requirements in the regulations under subsection (a)(1).
				